Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:
  Claim 4, Line 1, AFTER “according to” REPLACE “claim 3” by - -claim 1 - -
  Claim 5: Line 1, AFTER “according to” REPLACE “claim 3” by - -claim 1 - -
The consent for the above Examiner’s amendment was provided by the Applicant Joseph Su, by email on 8/2/22.

 Examiner’s reasons for allowance
Claims 1 and 4-12 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
For Claim 1, the prior art of record neither shows nor suggests a backlight module comprising all the limitations set forth in claim 1, particularly comprising the limitations of “wherein the pitch is shorter than the diameter and wherein the first light source is aligned with the center of circle of the plurality of concentric ring-like and continuous first V-shaped microstructures and the at least two second light sources do not align with the center of circle of the plurality of concentric ring-like and continuous first V-shaped microstructures, and the first light source is disposed on the central axis of the light guide plate, and is disposed between the at least two second light sources, and an arranged distance of the first light source and the at least two second light sources, in the first direction, is smaller than the diameter of the semicircle, and the first direction and the central axis are perpendicular to the arrangement direction”.
Claims 4-12 are allowable because of their dependency status from claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875